PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner to place the claims in condition for allowance.

X) The examiner proposes amending claim 2 in the following manner:
Claim 2 (Proposed Amendment): A method for treatment of acute coronary syndrome and/or thrombosis comprising:
administering, by inhalation, an effective amount of a pharmaceutical composition to a subject in need thereof, wherein the pharmaceutical composition comprises (a) a univalent direct thrombin inhibitor selected from the group consisting of argatroban, melagatran, ximelagatran, and dabigatran, [[ ]]
wherein at least about 5% of the [[ ]] univalent direct thrombin inhibitor is delivered to the coronary arteries.

X) Claim 3 is proposed to be amended in the following manner:
Claim 3 (Proposed Amendment): The method of claim 2, [[ ]] wherein the pharmaceutical composition further comprises a direct factor Xa inhibitor [[ ]] .

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be allowed without further amendment.

X) Claim 6 is proposed to be allowed without further amendment.

X) Claim 7 is proposed to be allowed without further amendment.

X) Claim 8 is proposed to be allowed without further amendment.

X) Claim 9 is proposed to be allowed without further amendment.

X) Claim 10 is proposed to be allowed without further amendment.

X) Claim 11 is proposed to be amended in the following manner:
Claim 11 (Proposed Amendment): A method for prevention of acute coronary syndrome and/or thrombosis in a patient comprising:
inhaling an effective amount of a pharmaceutical composition, the pharmaceutical composition comprising an antithrombotic compound,
wherein the antithrombotic compound comprises (a) a univalent direct thrombin inhibitor selected from the group consisting of argatroban, melagatran, ximelagatran, and dabigatran, [[ ]]
wherein at least about 5% of the [[ ]] univalent direct thrombin inhibitor is delivered to the coronary arteries and/or wherein about 10% to about 80% of the antithrombotic compound is delivered to the left atrium.

X) Claim 12 is proposed to be allowed without further amendment.

X) Claim 13 is proposed to be amended in the following manner:
Claim 13 (Proposed Amendment): The method of claim 11, wherein the patient is suffering from at least one of stable angina, unstable angina, myocardial infarction, valvular heart disease, stroke, and atrial fibrillation [[ ]] .

X) Claim 14 is proposed to be allowed without further amendment.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claim 16 is proposed to be amended in the following manner:
Claim 16 (Proposed Amendment): The method of claim 11, wherein the pharmaceutical composition is delivered at a therapeutic level to the heart and coronary arteries and at a sub-therapeutic level to rest of the body other than the heart and coronary arteries.

X) Claims 17-20 are proposed to be cancelled without prejudice or disclaimer.

X) The following new claims are proposed.

Claim 21 (Proposed New): The method of claim 3, wherein the direct factor Xa inhibitor is at least one of rivaroxaban, apixaban, edoxaban, betrixaban, darexaban, TAK-442 (letaxaban), eribaxaban, or otamixaban.

Claim 22 (Proposed New): The method of claim 11, wherein the pharmaceutical composition further comprises a direct factor Xa inhibitor.

Claim 23 (Proposed New): The method of claim 22, wherein the direct factor Xa inhibitor is at least one of rivaroxaban, apixaban, edoxaban, betrixaban, darexaban, TAK-442 (letaxaban), eribaxaban, or otamixaban.

See the next page for reasons why the proposed examiner’s amendments are requested.

Reasons for Proposed Examiner’s Amendment
The instant claims as proposed have multiple features. These features include.
The therapeutic agents administered;
The diseases being treated or prevented;
The patient population; and
The route of administration.
Regarding the route of administration, all of the proposed claims as well as the currently pending claims recite administration by inhalation. These can include (i) local delivery, wherein the active agent remains in the lungs or other part of the respiratory tract, as well as (ii) systemic delivery, wherein the active agent is uptaken into the bloodstream. This is because the claims require that at least 5% of the pharmaceutical composition is delivered (out of the lungs to) the coronary arteries. Also, as best understood by the examiner, in order to treat acute coronary syndrome, which is a disease of the heart and nearby coronary arteries, the active agent must exit the lung and enter the systemic circulation that leads the active agent to the heart and coronary arteries.
For the purposes of clarity, the examiner notes that similar issues exist regarding oral administration. Most orally administered drugs are uptaken from the small intestine to the bloodstream via first-pass metabolism through the liver. However, there are other drugs; mostly those designed to treat digestive disorders, which are not uptaken via first-pass metabolism and remain in the digestive tract.
Issues pertaining to pulmonary administration of drugs has been taught as of Mortensen et al. (Respiration, Vol. 88, 2014, pages 353-364), which was previously cited in the PTO-892 on 17 December 2021. Mortensen et al. (hereafter referred to as Mortensen) is drawn to “targeting” inhaled therapy beyond the lungs, as of Mortensen, page 353, title. The teachings of Mortensen appear to indicate that for inhaled therapeutics, the treatment of disease in the lung itself is a more well-studied art area as compared with the treatment of systemic diseases using inhaled therapeutics. Support for this position is indicated in the abstract, with the relevant text reproduced from page 353, left column.

    PNG
    media_image1.png
    277
    779
    media_image1.png
    Greyscale

Also see the following text from Mortensen, page 362, left column, conclusion section, relevant text reproduced below.

    PNG
    media_image2.png
    245
    778
    media_image2.png
    Greyscale

As such, the ability to treat disease systemically based upon pulmonary or inhaled administration of a drug does not appear to be predictable, based upon the teachings of Mortensen.
The ability of a drug delivered by inhalation to enter systemic circulation and treat a systemic disease appears to be based upon the chemical structure of the drug.
As an additional relevant reference in this regard, the examiner cites Patton et al. (Nature Reviews Drug Discovery, Vol. 6, January 2007, pages 67-74), which was previously cited in the PTO-892 on 3 May 2021. Patton et al. (hereafter referred to as Patton), like Mortensen, teaches the following on page 67, abstract, relevant text reproduced below.

    PNG
    media_image3.png
    128
    1219
    media_image3.png
    Greyscale

The teachings of Patton appear to indicate that the chemical of the structure of the drug has significant relevance regarding whether the drug can be absorbed systemically after pulmonary administration. For example, Patton teaches the following on page 69, right column, relevant text reproduced below.

    PNG
    media_image4.png
    167
    611
    media_image4.png
    Greyscale

Patton teaches drugs including nicotine and Δ-9-tetrahydrocannabinol (e.g. the active ingredient from marijuana) as being hydrophobic small molecules which are readily absorbed systemically.
With regard to hydrophilic small molecules, Patton teaches that neutral or negatively charged hydrophilic small molecules are absorbed with high bioavailability from the lung, as of Patton, page 70, paragraph bridging left and right columns, though absorption is not as rapid as it is for hydrophobic small molecules. However, this does not appear to apply to positively charged compounds, as of Patton, page 72, left column, bottom paragraph.

    PNG
    media_image5.png
    268
    614
    media_image5.png
    Greyscale

With regard to macromolecules, although the lungs provide high bioavailability to macromolecules, there is a danger of macromolecules being digested by enzymes prior to being able to enter systemic circulation, as of Patton, page 70 right column, paragraph entitled “Systemic delivery of macromolecules.”
As such, the ability of a molecule administered via inhalation to enter systemic circulation and treat systemic disease appears to be highly unpredictable, especially for molecules that are larger and positively charged.
Looking to the instant specification, it appears that the specification provides data regarding the following types of therapeutic agents, as of the instant specification on page 5, reproduced below.

    PNG
    media_image6.png
    327
    585
    media_image6.png
    Greyscale

As best understood by the examiner, the above-reproduced data appear to indicate that argatroban successfully crosses from the lungs to the systemic circulation, as do LMWH (low molecular weight heparin) and unfractionated heparin. However, the above-reproduced data appear to indicate that bivalirudin, which is a bivalent direct thrombin inhibitor, may fail to cross from the lungs to the systemic circulation. In fact, the above-reproduced data appears to indicate that it is unclear as to whether bivalirudin crossed from the lungs to the systemic circulation or remained in the lungs.
The examiner takes the position that this appears to indicate that a) it would have been undue experimentation to have formulated the full scope of anti-thrombotics, which includes bivalirudin, to have been successfully capable of crossing from the lungs to the systemic circulation; and b) it may have been undue experimentation to have tested whether a compound crossed from the lungs to the systemic circulation or remained in the lungs, as applicant appears to be unsure as to whether bivalirudin successfully crossed from the lungs to the systemic circulation. For this reason, the examiner has proposed cancelling claim 17 and claims dependent thereon. The examiner has also proposed amending claims 2 and 11 to be drawn only to the recited univalent direct thrombin inhibitors.
Claim 2 is drawn to administration of univalent direct thrombin inhibitors. The scope of this class of drugs includes argatroban, for which data showing successful pulmonary administration and successful crossing into systemic circulation was shown in the instant specification. However, this class of drugs also includes dabigatran etexilate, as of Lee et al. (British Journal of Clinical Pharmacology, Vol. 72:4, 2011, pages 581-592). This compound has the following structure, as of Lee, page 587, left column, figure 2, reproduced in part below.

    PNG
    media_image7.png
    806
    682
    media_image7.png
    Greyscale

As best understood by the examiner, dabigatran in its active form, as well as the other univalent direct thrombin inhibitors recited by the instant claims, appear to be structurally similar to argatroban, and would have been expected to have had similar pharmacokinetics and pharmacodynamics as compared with agratroban when administered to the lungs.
With that being said, the examiner takes the position that there is no evidence that the beneficial results obtained by applicant regarding argatroban would have been applicable to direct factor Xa inhibitors generally, and/or the recited direct thrombin inhibitors recited by the instant claims. This is because direct factor Xa inhibitors have a chemical structure and a physiological pathway that differs from that of the recited univalent direct thrombin inhibitors. For this reason, the examiner is suggesting to amend claims 1 and 11 not to recite direct factor Xa inhibitors, and to cancel claim 17 and claims dependent thereon, as these are drawn to a wide variety of drugs structurally and biochemically unrelated to the recited univalent direct thrombin inhibitors.
As such, the examiner is proposing to amend the claims to recite the univalent direct thrombin inhibitors argatroban, melagatran, ximelagatran, and dabigatran, in order to overcome a rejection under 35 U.S.C. 112(a) for lack of enablement. This is because there is a reasonable expectation that the successful result in terms of administering the drug to systemic circulation can be achieved with melagatran, ximelagatran, and dabigatran in view of applicant’s successful result with argatroban. However, it is the examiner’s position that this reasonable expectation does not appear to apply to other drugs such as direct factor Xa inhibitors.
de Boer Reference: As an additional relevant prior art reference that has not been previously cited and is cited on a PTO-892 attached with this communication, the examiner cites de Boer et al. (American Journal of Physiology Lung Cell Molecular Physiology, Vol. 309, 2015, pages L768-L775). While de Boer was published after the effective filing date of the instant application; even if, purely en arguendo, de Boer were published prior to the effective filing date of the instant application, it is still not prior art for at least the following reasons. The teachings of de Boer relate to the oral thrombin inhibitor dabigatran, as of de Boer, page L768, title and abstract. De Boer teaches the following on page L774, left column, end of second paragraph, relevant text reproduced below with certain words highlighted by the examiner.

    PNG
    media_image8.png
    131
    606
    media_image8.png
    Greyscale

The examiner takes the dabigatran administration described in the above-reproduced paragraph from de Boer has a different desired effect as compared with the claimed administration of dabigatran. This is because in the claimed mode of administration, dabigatran is intended to be administered via inhalation through the lung into systemic circulation. In contrast, in the above-contemplated method, dabigatran is intended to be administered to the lung for a therapeutic effect in the lung. The skilled would not have been motivated to have administered dabigatran via inhalation to have treated or prevented acute coronary syndrome in view of the teachings of de Boer. This is because, based upon the teachings of de Boer, the skilled artisan would have expected that dabigatran would have remained in the lungs upon administration via inhalation, and would not have been able to have entered systemic circulation, which would have been expected to have been necessary in order to have treated acute coronary syndrome. Similarly, other references that teach pulmonary and/or inhaled administration of one of the recited therapeutic agents, but to treat a disease in the lungs rather than a systemic disease fail to render the instant claims prima facie obvious for essentially the same reason that de Boer would have failed to have rendered the instant claims prima facie obvious even if it were prior art.
Suggestion for Further Prosecution: If applicant has collected data regarding systemic delivery of inhaled factor Xa inhibitors, inhaled adenosine diphosphate inhibitors, inhaled phosphodiesterase inhibitors, inhaled glycoprotein IIb/IIIa inhibitors, and inhaled adenosine reuptake inhibitors, applicant may wish to file a continuation-in-part application and add data related to systemic delivery of inhaled drugs in these classes to the instant specification.

Terminal Disclaimer
The terminal disclaimer filed on 1 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,668,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612